Citation Nr: 1014960	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-35 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a bilateral ankle 
condition.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to April 
1967.  He received the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision of the 
Detroit, Michigan regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claims for 
service connection for a bilateral knee condition and a 
bilateral ankle condition, among other claims.

The Military Order of the Purple Heart withdrew as the 
Veteran's representative, prior to receipt of the appeal at 
the Board in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran has alleged suffering from a bilateral knee and 
bilateral ankle condition as a result of service.  Service 
treatment records document an August 1964 fall and a right 
knee injury with swelling and an apparent hematoma and 
possible bilateral knee laxity was noted in an August 1964 
treatment note.  A probable congenital knee defect was found 
on a December 1965 X-ray.  A possible left knee fracture was 
noted in a December 1965 treatment note and complaints of 
left knee pain were noted in a January 1966 treatment notes.  
A right ankle sprain was noted in April 1966.  The Veteran 
also received a Parachute Badge. 

Post service treatment records reflect numerous complaints of 
knee and ankle pain as well as several knee surgeries.  A VA 
orthopedic examination is required to determine whether the 
Veteran suffers from a bilateral knee or bilateral ankle 
condition that is related to his service.

During private treatment in March 2006, the Veteran reported 
that he was not working and that was receiving "disability 
retirement".  This suggests he may be in receipt of Social 
Security Administration (SSA) benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where there has been a determination with regard to SSA 
benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
These records are potentially pertinent to the claims of 
entitlement to service connection.  A request for the actual 
SSA decision, and any medical records on which this decision 
is based, must therefore be made.

During private treatment in August 2009, the Veteran reported 
falling approximately 16 feet in 1999 while working for Ford 
Motor Company and injuring his ankle and knees.  He reported 
treatment at the Center for Athletic Medicine.  Records 
related to this reported 1999 fall and the private treatment 
records are pertinent to the instant claim but are not 
located in the claims file.  As these records are relevant to 
the instant claims and as they have been adequately 
identified, VA has an obligation to obtain them.  38 U.S.C.A. 
§ 5103A.

The RO sent the Veteran letters during the pendency of the 
appeal, which informed him generally that if he had evidence 
that he had not previously submitted, concerning the claimed 
disabilities he should submit it or tell them about it.  VA, 
however, has adopted a regulation requiring that when it 
becomes aware of private treatment records it will 
specifically notify the claimant of the records and provide a 
release to obtain the records.  If the claimant does not 
provide the release, VA has undertaken to request that the 
claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).  
Since becoming aware of the private treatment records, it 
does not appear that VA has followed the procedures outlined 
in 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
clarify whether he is receiving SSA 
disability benefits.  If he reports that 
he is in receipt of such benefits, the 
RO/AMC should take the necessary steps to 
obtain the records.

All efforts to obtain these records should 
be documented in the claims file.  If 
these records are unavailable, this should 
also be documented in the claims file.

2.  The RO/AMC should ask the Veteran to 
provide necessary authorization for it to 
obtain records of his treatment for knee 
and ankle disabilities at the Center for 
Athletic Medicine.  If the Veteran submits 
the necessary authorization, the RO/AMC 
should obtain these records.  If the 
Veteran fails to provide the 
authorization, the RO/AMC should ask the 
Veteran to submit the records.

3.  The RO/AMC should invite the Veteran 
to submit any records pertaining to his 
disability retirement from Ford Motor 
Company and records related to his 
reported 1999 workplace fall, or to 
provide authorization for VA to obtain 
these records.  Any records received 
should be associated with the claims 
folder.

4.  Following completion of the above-
development, the RO/AMC should afford the 
Veteran a VA examination to determine 
whether he has a knee or ankle condition 
that is related to service.  All indicated 
diagnostic testing should be completed.  

The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should note such review in the examination 
report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current knee 
or ankle condition had its onset in 
service or is otherwise related to a 
disease or injury in service.  

The examiner should provide a rationale 
for this opinion.  The examiner should 
consider the Veteran's receipt of the 
Parachute Badge, the knee and ankle 
treatment shown in service, and the 
reported injury in 1999.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
opinion.

5.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


